Citation Nr: 1825868	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization 
and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred on November 6, 2010 at St. Mary's Hospital in Grand Junction, Colorado.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from February 1974 to August 1975.  This matter is on appeal from a December 2011 decision.  In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  


FINDINGS OF FACT

1.  The Veteran was admitted to the emergency room (ER) at St. Mary's Hospital on November 6, 2010 for treatment of a seizure and resultant head injury. 

2.  At the time of the Veteran's admission to the private hospital on November 6, 2010, VA facilities were not feasibly available and VA had previously authorized the admittance of the Veteran.

3.  An informal application for authorization was made to VA on November 6, 2010, prior to the private hospital admission.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for VA payment or reimbursement of private medical expenses incurred on November 6, 2010 at 
St. Mary's Hospital in Grand Junction, Colorado, have been met.  38 U.S.C. § 1703(a); 38 C.F.R. §§ 17.52, 17.54 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This case concerns a legal determination of whether the Veteran is entitled to payment or reimbursement for private medical expenses under 38 U.S.C. §§ 1703 (2012).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Additionally, the Board is granting the benefit sought on appeal, so a discussion of VA's duties to notify and assist is not necessary in this case.

Payment or Reimbursement of Private Medical Expenses Legal Criteria

In a claim involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C. §§ 1703 (a), 1725, and 1728(a) (2012).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C. § 1703 (a); 38 C.F.R. 
§ 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran or by others in his or her behalf, is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.


Payment or Reimbursement of Private Medical Expenses Analysis

The Veteran contends that VA gave prior authorization for emergency services at St. Mary's hospital to warrant payment of the medical expenses incurred at the facility on November 6, 2010.  At the Board hearing, the Veteran testified that he fell ill and needed emergency treatment on November 6, 2010, told the emergency medical technician that he wanted to go to the Grand Junction VAMC emergency room when the ambulance arrived, but, for reasons unclear to him at the time and despite his request to be taken to the Grand Junction VAMC for treatment, he was diverted to St. Mary's hospital.  

After review of all the lay and medical evidence of record, the Board finds that there was prior authorization for private medical services so that the criteria under 38 U.S.C. § 1703 for payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility are met.  The fact that the Veteran required emergency services on November 6, 2010 due to experiencing a serious threat to his health (i.e., a seizure and resultant head injury) is not in dispute.  A November 2010 VA divert progress note reads that the Grand Junction VAMC received a telephone call from an ambulance and was notified that the ambulance had been called to the Veteran's home after he had suffered a seizure and fell and hit his head.  The VA nurse who answered the telephone call noted that there were no lab services available at the VAMC that evening and referred the Veteran to an alternative facility.  This evidence is consistent with the Veteran's hearing testimony and shows that an emergency medical technician (who provided transportation for the Veteran by ambulance), on behalf of the Veteran, made an informal application to VA for authorization of private medical services by notifying VA of the emergency services needed by the Veteran before referral and admittance to the private hospital for treatment of the seizure and head injury.

Because an informal application was made to VA on November 6, 2010 (i.e., prior to the private hospital admission), and a VA nurse specifically advised the ambulance by telephone to take the Veteran to an alternative facility for emergency medical treatment because lab services at the VAMC were not then available, the Board finds that there was prior authorization from VA for the private medical services.  If an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission, it stands to reason that an application received prior to hospital admission, as in this case, would also qualify as a prior authorization.  38 C.F.R. § 17.54.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran received prior authorization from VA to receive private emergency treatment from St. Mary's Hospital on November 6, 2010; therefore, VA payment or reimbursement of the medical expenses incurred on said date is warranted.  
38 C.F.R. §§ 3.102, 17.54.


ORDER

Payment or reimbursement of private medical expenses incurred on November 6, 2010 at St. Mary's Hospital in Grand Junction, Colorado, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


